1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s amendment received on February 25, 2021.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6,8-14,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deitmerg et al. (DE 102009031176A1 or USPGPUB 2012/0119731).
As to claims 1,13, Deitmerg discloses a sensor system for determining an absolute steering angle of a steering shaft 7 in a vehicle with a steering angle of more than one revolution, wherein the sensor system comprises a main rotor e.g. 9 that is connected rotationally synchronously with the steering shaft 7; a first auxiliary rotor e.g. 8a,b which is mechanically coupled to the main rotor with a constant and uniform first translation; a second auxiliary rotor e.g. 8a,8b which is mechanically coupled to the main rotor 9 with a constant and uniform second translation different from the first translation (para 0022); a first 0 i.e. within one revolution of the shaft (see figs. 1-2; para 0024).
	The method claims recited for using the apparatus in claims 13-14 are an inherent use of the apparatus of Deitmerg and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Deitmerg operates in the functional manner claimed by applicant. See MPEP 2112.02(I).









    PNG
    media_image1.png
    695
    675
    media_image1.png
    Greyscale

As to claims 2,14, Deitmerg discloses the sensor system wherein the sensor system determines the absolute rotation angle of the main rotor with a first accuracy when the relative rotational angle of the main rotor 9 is outside the detection range of the third sensor device 4, and with a 2Application No. 16/325,977Docket No.: 17275-244001Reply to Office Action of June 1, 2020second, higher accuracy when the relative rotational angle of the main rotor 9 is inside the detection range of the third sensor device 4 (see e.g. para 0012).
As to claim 3, Deitmerg discloses the sensor system wherein the third sensor device 4 is arranged relative to the first sensor device 2a,2b or the second sensor device 2a,2b in such a way that at least around a relative zero position of the main rotor, a mutual influence that distorts the sensor signals between the third sensor device 4 and the first sensor device or the second sensor device 2a,2b is avoided, during the generation of the third sensor signal (see first, second and third sensor arrangements in figs. 1-2).
As to claim 4, Deitmerg discloses the sensor system wherein an absolute zero position of the main rotor 9 is coincident with the relative zero position of the main rotor (note that zero position of the rotor is arbitrary; see fig. 2).
As to claim 5, Deitmerg discloses the sensor system wherein the detection range (see 5,13 in fig. 2) of the third sensor device 4 extends around a defined, relative rotation angle of the main rotor, comprising the relative zero position of the main rotor, wherein the detection range extends symmetrically about the defined relative rotation angle of the main rotor (note that the third sensor 4 determines instantaneous measurement sector 5 which is a small angular range, within one revolution i.e. less than 360 degree; see para 0026).
As to claim 6, Deitmerg discloses the sensor system wherein the detection range of the third sensor device extends over a rotation angle range of 1800, from +90° to -90° of the relative rotation angle of the main rotor (see fig. 2; The detection range of the third sensor is within one revolution i.e. less than 360 degree. Claim recites “extends” and broadly interpreted as shown in fig. 2, the detection range extends over a range of 180 degree).
As to claim 8, Deitmerg discloses the sensor system wherein in order to generate the third sensor signal, the third sensor device 4 comprises a magnetic sensor 4, and a magnetic ring segment 5,13 extending in a circumferential direction, wherein an angular range, through which the magnetic ring segment extends in the circumferential direction, defines the detection range (fig. 2; para 0010).

As to claim 9, Deitmerg discloses the sensor system wherein the magnetic sensor is arranged to be stationary in the sensor system and the magnetic ring segment is fixed to the main rotor, wherein components of the third sensor device, the magnetic sensor and the magnetic ring segment, are arranged within the sensor system in such a way that the third sensor signal is generated when the relative rotation angle of the main rotor is within the detection range of the third sensor device and no third sensor signal is generated when the relative rotation angle of the main rotor is outside of the detection range of the third sensor device (fig. 2, para 0026).
As to claim 10, Deitmerg discloses the sensor system wherein the magnetic ring segment 13 is composed of a plurality of pole pairs concatenated in the circumferential direction, wherein the pole pairs are concatenated in such a way that the magnetic ring segment has north poles and south poles arranged alternately next to each other (para 0028).
As to claim 11, Deitmerg discloses the sensor system wherein all pole pairs extend in the circumferential direction over an equal pole-pair angular range, wherein the pole-pair angular range corresponds to double the accuracy with which the absolute rotation angle is determined from the first sensor signal 2a,2b and the second sensor signal 2a,2b (para 0026; fig. 2).
As to claim 12, Deitmerg discloses the sensor system wherein the magnetic sensor 4 of the third sensor device is arranged in the sensor system in a fixed position in a region of a relative zero position of the main rotor 9 (fig. 2) and the angular range, over which the magnetic ring segment of the third sensor device extends and which defines the detection range, is chosen at least to be small (note that “small” is a relative term) such that any influence that distorts the sensor signals of the first sensor device or the second sensor device due to the magnetic ring segment 5,13 of the third sensor device or vice versa, at least about the relative zero position of the main rotor, is prevented over the detection range of the third sensor device (see sensors arrangements in fig. 2).
As to claim 17, Deitmerg discloses a vehicle having the sensor system wherein the main rotor 9 is connected rotationally synchronously to the steering shaft 7, so that the absolute rotation angle of the main rotor 9 corresponds to the angle of rotation of the steering shaft (para 0019; fig. 3).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

5.	Claims 7,15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Deitmerg fail to disclose, or even suggest the third sensor device having a detection range less than 360o, the applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968).

    PNG
    media_image2.png
    312
    706
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    718
    media_image3.png
    Greyscale

	
Applicant argues that since rotor 9 has teeth throughout an entire 360o around its circumference and thus the third sensor cannot or do not have a detection range less than 360o. Examiner respectfully disagree. Deitmerg clearly discloses in para 0024 that the third sensor has detection range within one rotation of the shaft which is less than one rotation or revolution i.e. less than 360o. Deitmerg discloses that “Third sensor 4 monitors magnet ring 13 of drive wheel 3 to determine the relative angle position of the shaft relative to a measurement sector 5” (para 0026). This position is less than one revolution of the rotor 3 or shaft 7. The rotor 9 having teeth around its circumference, it does not mean it cannot measure the position less than 360o.

    PNG
    media_image4.png
    548
    861
    media_image4.png
    Greyscale
 

	Deitmerg further discloses in para 0026 that the internal sensor system which is the third sensor system measures within a small angular range. See above.

    PNG
    media_image5.png
    154
    851
    media_image5.png
    Greyscale

	Deitmerg discloses in para 0030 that the high resolution measurement is performed by the inter sensor system which is less than 360o. Furthermore, the claim recites “the third sensor device has a detection range which is less than 360o” which can also be interpreted broadly as the third device can detect the measurement less than 360o which is what clearly disclosed in Deitmerg. Thus, it meets the claimed language.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858